DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rosin et al. (US Patent Application Publication US 2013/0206374 A1).
Regarding claim 1, Roisin discloses (figure 1-4) a hierarchical heat exchanger manifold comprising: a first fluid passage (passage 112) open to an inlet and a second fluid passage (passage 114) open to an outlet in a first level of the heat exchanger manifold (at the first end 102 in figure 1a the first passages 112 have an inlet for inflow of one fluid and the second passages 114 have an outlet end for another fluid per paragraph 0023, where the sections of passages at inlet 112A and 114A and the portions of the passages that begin to divide into narrower passages 112B and 114B constitute a level); 
a plurality of first fluid passages and a plurality of second fluid passages in a second level of the heat exchanger manifold (the discrete portions of narrower passages 112B and 114B which divide from each individual passage 112A or 114A into four  separate passages, where the portions forming the discrete passages 112B and 114B and the portions of the passages that begin to divide into even narrower passages 112C and 114C, as seen in figure 1b constitute a second level); and 
a plurality of first fluid passages and a plurality of second fluid passages in a third level of the heat exchanger manifold (the discrete portions of passages 112C and 114C which divide from each individual passage 112B or 114B into sixteen separate passages per paragraph 0022, where the portions forming the discrete passages 112C and 114C and the portions of the passages that begin to divide into sub channels 112D and 114D, as seen in figure 1C constitutes a third level), a number of the first fluid passages in the third level being greater than a number of the first fluid passages in the second level (as seen in figure 1b-1d and per paragraph 0022 the number of passages 112C and 114C is greater than the number of passages 112B and 114B), 
wherein each of the first fluid passages in the second level (112B) is in fluid communication with the inlet and at least one of the first fluid passages in the third level (112C), and wherein each of the second fluid passages in the second level is in fluid communication with the outlet and at least one of the second fluid passages in the third level (the individual fluids in passages 112 and 114 communicate with the inlet in passage 112 and the outlet in passage 114 respectively as the individual passages 112 and 114 split into narrower passages to create additional contact area for the fluids to exchange heat per paragraph 0023-0024), and 
wherein at least one of the first fluid passages in the third level (112C) opens to at least one of the first fluid passages in the second level  (112B) at an area between a proximal and distal end of the first fluid passage in the second level in an extension direction thereof (the channels 112C open up to the cannels 112B at a portion between a proximal and distal end of the first  passage 112, as the proximal and distal end is not further defined the proximal and distal end of the first passage in the in the second level can be proximal to or distal to any arbitrary object such as proximal  to the  left side as seen in figure 1b where the opening to the first fluid passage in the third level at 112C is between an extension direction between the right and left side of the figure 1B in the first fluid passage in the second level 112B specifically where the passage 112B extends in the left right direction of figure 1b to expand into two separate passages in 112C as seen in at least figure 1B).
Regarding claim 2, Roisin discloses the claim limitations of claim 1 above and Roisin further discloses each of the first fluid passages in the second level is in fluid communication with the inlet via the first fluid passage in first level, and wherein each of the second fluid passages in the second level is in fluid communication with the outlet via the second fluid passage in the first level (the individual fluids in passages 112 and 114 communicate with the inlet in passage 112 and the outlet in passage 114 respectively as the individual passages 112 and 114 split into narrower passages to create additional contact area for the fluids to exchange heat per paragraph 0023-0024).
	Regarding claim 3, Roisin discloses the claim limitations of claim 1 above and Roisin further discloses a plurality of first fluid passages and a plurality of second fluid passages in a fourth level of the heat exchanger manifold (the discrete portions of passages 112D and 114D which divide from each individual passage 112C or 114C per paragraph 0022, would  constitute a fourth level), wherein a number of the first fluid passages in the fourth level is greater than the number of the first fluid passages in the third level, and wherein a number of the second fluid passages in the fourth level is greater than the number of the second fluid passages in the third level (as seen in figure 1c-1d and per paragraph 0022 the number of passages 112D and 114D is greater than the number of passages 112C and 114C).
Regarding claim 4, Roisin discloses the claim limitations of claim 3 above and Roisin further discloses each of the first fluid passages in the third level is in fluid communication with at least one of the first fluid passages in the fourth level, and wherein each of the second fluid passages in the third level is in fluid communication with at least one of the second fluid passages in the fourth level (the individual fluids in passages 112 and 114 communicate with the inlet in passage 112 and the outlet in passage 114 respectively as the individual passages 112 and 114 split into narrower passages to create additional contact area for the fluids to exchange heat per paragraph 0023-0024).
Regarding claim 5, Roisin discloses the claim limitations of claim 1 above and Roisin further discloses the first fluid passages in the second level are greater in number than the first fluid passage in the first level (as seen in figure 1b-1d and per paragraph 0022 the number of passages 112B and 114B is greater than the number of passages 112A and 114A).
Regarding claim 6, Roisin discloses the claim limitations of claim 1 above and Roisin further discloses the first fluid passage in the first level (112A) extends in a first direction ( 112A at the portions of the passages that begin to divide into narrower passages 112B and 114B extend in a left right direction such as is seen in the left right direction of the cross section seen in figures 2a and 3a), and wherein the first fluid passages in the second level (112B) extend in a second direction, the second direction crossing the first direction (passages 112B extend in a longitudinal direction along the length of the passages 112B a seen in figure 1a, which crosses the left right direction of the cross sections seen in figures 2a and 3a)
Regarding claim 7, Roisin discloses the claim limitations of claim 6 above and Roisin further discloses the first direction and the second direction are perpendicular to each other (the left right direction seen in the cross section  figure 2a and 3a would be perpendicular to a longitudinal direction along the length of the passages 112 and 114).
Regarding claim 8, Roisin discloses the claim limitations of claim 7 above and Roisin further discloses the first fluid passages in the third level (112C) extend in the first direction (112C at the portions of the passages that begin to divide into narrower passages 112D and 114D extend in a left right direction such as sis seen in the left right direction of the cross sections seen in figures 2 and 3).
Regarding claim 9, Roisin discloses the claim limitations of claim 6 above and Roisin further discloses each of the first fluid passages in the second level (112B) extend under the first fluid passage in the first level (passages 112B would be under passages 112A, with an upper end upper being close to the end 102 and lower section being farther form the end 102 in the figures 1a-1c).
Regarding claim 10, Roisin discloses the claim limitations of claim 9 above and Roisin further discloses a transition between the first fluid passage (112A) in the first level and the first fluid passages in the second level (112B) has a saddle shape (where passages 112A split to passages 112B an saddle shape can be seen in figure 1B in the form of passage 112A branching into separate passages 112B as a saddle shape in that it formed a lower portion  of a ridge between two higher points since the branching forms a u-shaped structure).
Regarding claim 11, Roisin discloses the claim limitations of claim 9 above and Roisin further discloses each of the second fluid passages in the third level (114C) extends under each of the first fluid passages in the second level (passages 114C would be under passages 114B, with an upper end upper being close to the end 102 and lower section being farther form the end 102 in the figures 1a-1c).
Regarding claim 12, Roisin discloses the claim limitations of claim 11 above and Roisin further discloses blocking portions physically separating the second fluid passages in the second level (114B) from the first fluid passages in the third level (112C and 114B would be separated by material surrounding the passages 112 and 114 as the figures 1a-1d have the solid material surrounding the passages removed for ease of visualization per paragraph 0022 and the martial surrounding the passages would form a blocking portion as the first and second flow passages 112 and 114 are physically separated by a solid material per paragraph 0025).
Regarding claim 13, Roisin discloses the claim limitations of claim 1 above and Roisin further discloses the first fluid passages in the second level (112B) are interleaved with the second fluid passages in the second level (112B and 114B are inserted between one another in the second level as seen in figure 1a-1d) .
Regarding claim 20, Roisin discloses (figure 1-4) a counterflow heat exchanger comprising: a first hierarchical manifold ( the fluid manifold at end 102 seen in figure 1a-1c, branching into separate passages) being arranged in a plurality of levels and comprising: an inlet and an outlet at a first level (at the first end 102 in figure 1a the first passages 112 have an inlet for inflow of one fluid and the second passages 114 have an outlet end for another fluid per paragraph 0023, where the sections of passages at inlet 112A and 114A and the portions of the passages that begin to divide into narrower passages 112B and 114B constitute a first level); 
a plurality of first flow channels at a second level (the discrete portions of narrower passages 112B which divide from each individual passage 112A into four  separate passages, where the portions forming the discrete passages 112B and the portions of the passages that begin to divide into even narrower passages 112C, as seen in figure 1b constitute a second level), the first flow channels being open to the inlet and sealed from the outlet (the flow channels 112 and 114 are separated by solid material per paragraph 0025); and 
a plurality of first flow channels at a third level, the first flow channels at the third level being open to each of the first flow channels at the second level (the discrete portions of passages 112C which divide from each individual passage 112B sixteen separate passages per paragraph 0022, where the portions forming the discrete passages 112C and the portions of the passages that begin to divide into sub channels 112D, as seen in figure 1c constitute a third level); 
a second hierarchical manifold ( as seen in figure 1d the fluid manifold at end 102 seen in figure 1a-1c, branching into separate passages would have an opposing manifold on the opposite side of the complete heat exchanger seen in figure 1d); and a counterflow core arranged between and in fluid communication with the first hierarchical manifold and the second hierarchical manifold in a first direction, wherein the counterflow core comprises a plurality of first flow passages in fluid communication with the inlet via the first flow channels in the second and third levels and a plurality of second flow passages in fluid communication with the outlet via the second flow channels in the second and third levels (the inlet for one fluid passage is on the same side as the outlet for the second fluid per paragraph 0023, which corresponds to a counterflow configuration of the heat exchanger as the two fluid are flowing in opposite directions through the heat exchanger as the heat exchanger extends along a first longitudinal direction along the length of the heat exchanger seen in figure 1b), the first and second flow passages alternating with each other in a second direction and a third direction , the second and third directions being perpendicular to each other and perpendicular to the first direction (a width and height direction from a second and third direction such as seen in the cross section of figure 3e which are perpendicular to each other and perpendicular to relative to the longitudinal, first direction, seen along the length of the heat exchanger in figure 1b), and 
wherein a number of the first flow channels at the third level is greater than the number of the first flow channels at the second level and is less than a number of the first flow passages in the core (as seen in figure 1b-1d and per paragraph 0022 the number of passages 112C is greater than the number of passages 112B and number of passages 112C is less than the number of passages 112D).
Regarding claim 21, Roisin discloses the claim limitations of claim 20 above and Roisin further discloses the first flow channels in the second level (112B) extend in a direction (112B at the portions of the passages that begin to divide into narrower passages 112C and  extend in a left-right direction such as is seen in the left right direction of the cross section seen in figures 2 and 3 ) perpendicular to extension direction of the first flow channels in the third level (the left right direction seen in the cross section  figure 2 and 3 would be perpendicular to a longitudinal direction along the length of the passages 112C which extends in the longitudinal direction)
Regarding claim 22, Roisin discloses the claim limitations of claim 21 above and Roisin further discloses the first hierarchical manifold further comprises: a plurality of second flow channels at the second level (the discrete portions of narrower passages 114B which divide from each individual passage 114A into four  separate passages, where the portions forming the discrete passages 114B and the portions of the passages that begin to divide into even narrower passages 114C, as seen in figure 1b constitute the second level), the second flow channels being open to the outlet and sealed from the inlet outlet (the flow channels 112 and 114 are separated by solid material per paragraph 0025); and a plurality of second flow channels at the third level (the discrete portions of passages 114C which divide from each individual passage 114B sixteen separate passages per paragraph 0022, where the portions forming the discrete passages 114C and the portions of the passages that begin to divide into sub channels 114D, as seen in figure 1c constitute a third level), the second flow channels in the third level being open to each of the second flow channels in the second level (the individual fluids in passages 114 communicate with the outlet in passage 114 respectively as the individual passages 114 split into narrower passages to create additional contact area for the fluids to exchange heat per paragraph 0023-0024).
Regarding claim 23, Roisin discloses the claim limitations of claim 22 above and Roisin further discloses the second flow channels in the third level (114C) extend under each of the first flow channels in the second level (passages 114C would be under passages 112B, with an upper end upper being close to the end 102 and lower section being farther form the end 102 in the figures 1a-1c).
Regarding claim 24, Roisin discloses the claim limitations of claim 23 above and Roisin further discloses a plurality of first flow channels at a fourth level (112D), the first flow channels at the fourth level being open to each of the first flow channels at the third level and respectively open to ones of the first flow passages in the counterflow core (the individual fluids in passages 112 communicate with the inlet in passage 112 respectively as the individual passages 112 split into narrower passages to create additional contact area for the fluids to exchange heat per paragraph 0023-0024).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosin et al. (US Patent Application Publication US 2013/0206374 A1) in view of Takahahsi (EP 3217119 A1, originally cited in the 2/2/2021 IDS) .
Regarding claim 14, Roisin discloses (figure 1-4) a heat exchanger comprising: a plurality of hierarchical manifolds ( a first fluid manifold at end 102 seen in figure 1a-1c, branching into separate passages which would have an opposing manifold on the opposite side of the complete heat exchanger seen in figure 1d), each of the manifolds comprising: an inlet; an outlet ( in the example of end 102 in figure 1a the first passages 112 have an inlet for inflow of one fluid and the second passages 114 have an outlet end for another fluid per paragraph 0023); a plurality of first fluid passages in fluid communication with the inlet (passages 112), at least two of the first fluid passages being arranged at each of a plurality of levels ( levels where passages 112 are arranged in similar numbers passages or sub passages as seen in figure 1a-1d), the at least two first fluid passages in a lower one of the levels having a smaller cross- sectional area than the at least two first fluid passages in an upper one of the levels (with upper being close to the end 102 and lower being farther form the end 102 in the figures 1a-1c, and  passages 112B are larger than the passages 112C and in turn 112D as the splits cause the passages of 112 to become narrower farther from the end 102 per paragraph 0023); and
 a plurality of second fluid passages (passages 114) in fluid communication with the outlet, at least two of the second fluid passages being arranged at each of the levels ( levels where passages 114 are arranged in similar numbers passages or sub passages as seen in figure 1a-1d);  and 
a heat exchanger core comprising a plurality of first flow passages and a plurality of second flow passages  (a core with flow passages  112 and 114 through the central section of the heat exchanger seen, in figure 1d connecting, the two manifolds on opposite ends), 
wherein the first fluid passages (112) in the upper one of the levels extend at angles  with respect to the first fluid passages in the lower one of the levels ( the passages are at angles to one another as seen in figures 1a-1d at least at the portion of the first passage at 112B that  branches into narrower passages 112C for example), wherein the second fluid passages (114) in the upper one of the levels extend at an angle with respect to the second fluid passages in the lower one of the levels ( the passages are at angles to one another as seen in figures 1a-1d at least at the portion of the second passage at 114B that  branches into narrower passages 114C for example), wherein the number of the first fluid passages in the lower one of the levels corresponds to a number of the first flow passages in the core, and wherein the number of the second fluid passages in the lower one of the levels corresponds to a number of the second flow passages in the core (as seen in figure 1c and 1d the passages 112D and 114D, of passages 112 and 114 respectively, in branching stage 120 correspond to the core section as seen in figure  1c and 1d).
However Roisin does not explicitly disclose wherein the first fluid passages (112) in the upper one of the levels extend perpendicularly with respect to the first fluid passages in the lower one of the levels as Roisin does not explicitly disclose perpendicularity.
 Takahashi discloses ( Figure 4-5 and 8-13) a heat exchanger with a branched fluid manifold fluid manifold where the first fluid passages in the upper one of the levels  (passages in first stage 31 in figure 13) extend perpendicularly with respect to the first fluid passages in the lower one of the level ( portions of the passages in first stage 31 extend at right angles to passages in the second stage 31 similarly in the third stage 33 as seen in figure 13 as an alternative to shaped branches per paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the y shaped branches of the manifold of Rosin to be at right angles as taught by Takahashi. Doing so would provide a known alternative to “y” shaped branches in a heat exchanger manifold as explicitly taught by Takahashi (per paragraph 0081).
Regarding claim 15, Roisin as modified discloses the claim limitations of claim 14 above and Roisin further discloses a number of the first fluid passages in the upper one of the levels being less than a number of the first fluid passages in the lower one of the levels, and wherein a number of the second fluid passages in the upper one of the levels being less than a number of the second fluid passages in the lower one of the levels level (as seen in figure 1a-1d and per paragraph 0022 the number of passages 112C and 114C is greater than the number of passages 112B and 114B as one example).
Regarding claim 16, Roisin as modified discloses the claim limitations of claim 15 above and Roisin further discloses each of the first fluid passages in the lower one of the levels is in fluid communication with each of the first fluid passages in the upper one of the levels (the individual fluids in passages 112 and 114 communicate with the inlet in passage 112 and the outlet in passage 114 respectively as the individual passages 112 and 114 split into narrower passages to create additional contact area for the fluids to exchange heat per paragraph 0023-0024).
Regarding claim 17, Roisin as modified discloses the claim limitations of claim 16 above and Roisin further discloses the first fluid passages in the upper one of the levels (112B) extend parallel to each in a first direction (the passages 112B extend width wise in a left right direction as seen in the cross sectional examples of figures 2 and 3  which extend in parallel rows), and wherein the first fluid passages in the lower one of the levels (112C) extend parallel to each other in a second direction, the second direction crossing the first direction (passages 112C extend in a longitudinal direction along the length of the passages 112C a seen in figure 1b, which crosses the left right direction of the cross sections seen in figures 2 and 3).
Regarding claim 18, Roisin as modified discloses the claim limitations of claim 16 above and Roisin further discloses the first direction is perpendicular to the second direction (the left right direction seen in the cross sections of figure 2 and 3 would be perpendicular to a longitudinal direction along the length of the passages 112 and 114).
Regarding claim 19, Roisin as modified discloses the claim limitations of claim 18 above and Roisin further discloses the upper one of the levels (112B) is arranged above the lower one of the levels in a third direction (a third direction being the up-down direction in the cross sections of figure 2 and 3), the third direction being perpendicular to both the first and second direction the left-right direction and the up-down directions seen in the cross sections of figure 2 and 3 would be perpendicular and are in turn perpendicular to a longitudinal direction along the length of the passages 112 and 114).

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. Regarding the applicant’s argument regarding claim 1 that Roisin does not disclose wherein at least one of the first fluid passages in the third level opens to at least one of the first fluid passages in the second level at an area between a proximal and distal end of the first fluid passage in the second level in an extension direction thereof . The examiner respectfully disagrees an notes that the proximal and distal ends are broadly defined limitations and Roisin discloses wherein at least one of the first fluid passages in the third level, 112C, opens to at least one of the first fluid passages in the second level, 112B,  at an area between a proximal and distal end of the first fluid passage in the second level in an extension direction thereof; since the channels 112C open up to the cannels 112B at a portion between a proximal and distal end of the first  passage 112, as the proximal and distal end is not further defined the proximal and distal end of the first passage in the in the second level can be proximal to or distal to any arbitrary object such as proximal  to the  left side as seen in figure 1b where the opening to the first fluid passage in the third level at 112C is between an extension direction between the right and left side of the figure 1B in the first fluid passage in the second level 112B specifically where the passage 112B extends in the left right direction of figure 1b to expand into two separate passages in 112C as seen in at least figure 1B. Therefore for at least these reasons Roisin still disclose the claim limitations of claim 1. 
Regarding the applicant’s argument regarding claim 20, that Roisin does not disclose the first flow channels at the third level being open to each of the first flow channels at the second level.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that each of the first flow channels at the third level being open to each of the first flow channels at the second level, emphasis added by the examiner) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case claim 20 does not require that that each of the first flow channels at the third level being open to each of the first flow channels at the second level. But that the first flow channels at the third level being open to each of the first flow channels at the second level. In this case the plurality of first flow channels at the third level 112B of Roisin must be open to each of the first flow channels at the second level 112B, which is disclosed by Roisin as the each of the channels at 112B are connected to the plurality of channels at 112C as seen in figures 1b-1d of Roisin. There is no requirement that every channel 112B be directly open to every channel 112C given the current wording of the claims. Therefore for at least this reason Rosin still discloses the claim limitations of claim 20 as noted above.
Applicant’s arguments, see page 15-16, filed 3/15/2022, with respect to the rejection(s) of claim(s) 14 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosin et al. (US Patent Application Publication US 2013/0206374 A1) in view of Takahashi (EP 317119 A1, originally cited in the 2/2/2021 IDS), where Takahashi discloses a perpendicularly branched manifold as a known alterative to an angled or Y shaped branched manifold in a heat exchanger.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763